Hodges, J.
The action was for damages on account of the killing of a cow by the railroad company, and, the defendant having admitted on the trial that the cow was killed by the running of its locomotive and cars, the statutory presumption of negligence on the part of the railroad company arose, and the burden of overcoming that presumption was upon the company. The jury having found against the company upon the issue involved, and the trial judge having approved the verdict, this court will not sot it aside upon the ground that it is contrary to law and evidence. Judgment affirmed.